SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
Respondent Peter Neihart was discharged from his employment with relator Hayes Contractors, Inc. for taking an extended lunch without permission from his employer. It involved a single 2¾⅞ hour absence at a restaurant near the job site with a union representative. The Commissioner of Economic Security determined the discharge was for reasons other than misconduct and Neihart was not disqualified from receiving unemployment compensation benefits, citing Minn.Stat. § 268.09, subd. 1(2) (Supp.1983); Tilseth v. Midwest *131Lumber Co., 295 Minn. 372, 204 N.W.2d 644 (1973). Hoemberg v. Watco, 343 N.W.2d 676 (Minn.Ct.App.1984).
DECISION
In economic security cases, this court’s scope of review is limited. Reviewing the findings in the light most favorable to the decision, we find the evidence reasonably tends to sustain the Commissioner’s findings. White v. Metropolitan Medical Center, 332 N.W.2d 25, 26 (Minn.1983); Group Health Plan, Inc. v. Lopez, 341 N.W.2d 294, 296 (Minn.Ct.App.1983).
Moeller v. Minnesota Department of Transportation, 281 N.W.2d 879, 882 (Minn.1979), and Smith v. American Indian Chemical Dependency Diversion Project, 343 N.W.2d 43, 45 (Minn.Ct.App. 1984), recognized that absenteeism from work is misconduct. However, those cases dealt with relatively long:term absences without any explanation or notice given and are distinguishable from this matter where the employer knew where Neihart was.
Affirmed.